             IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII


MARCUS NAGEL, FLA. I.D.
                     )              CIV. NO. 19-00110 HG-RT
#571900508,          )
                     )              ORDER DENYING IN FORMA
         Plaintiff,  )              PAUPERIS APPLICATION AND
                     )              DISMISSING ACTION
         vs.         )
                     )
DAN DIAZ, et al.,    )
                     )
         Defendants. )
~~~~~~~~~~~~~~- )

         ORDER DENYING IN FORMA PAUPERIS APPLICATION
                    AND DISMISSISNG ACTION

     Before the Court is prose Plaintiff Marcus Nagel's

prisoner civil rights Complaint and application to

proceed in forma pauperis.       Nagel is a pretrial

detainee incarcerated at the Joseph V. Conte Facility,

located in Pompano Beach, Florida. 1       Nagel names 172

Defendants, none of whom are alleged to be residents of

Hawaii. 2


     1
        Nagel's in forma pauperis applications shows that he is in
the Paul Rein Facility in Fort Lauderdale, Florida, but his
return address and public records show that he is in custody at
the Joseph V. Conte Facility.
https://apps.s heriff.org/Arr estSearch/Inm ateDetail/261 900107.
     2
       Nagel alleges Defendants are residents of New York,
Florida, New Zealand, California, Washington D.C., Saudi Arabia,
     Nagel alleges diversity jurisdiction is proper in

the District of Hawaii because the "Parties are

domiciled in different states," and "the amount in

controversy exceeds $75,000;" he also alleges federal

question jurisdiction .      Compl., ECF No. 1, PageID #9;

see 28 U.S.C.    §§   1331, 1332.   Nagel asserts fifty-one

causes of action 3 and seeks $15 million in damages.

Neither federal nor Hawaii public criminal databases

show that Nagel was ever arrested or convicted in

Hawaii and nothing else in the record suggests that he

or his claims are otherwise connected to Hawaii.


and Australia.
     3
       Nagel alleges: Assault, Battery, False Imprisonment,
Malicious Prosecution, Defamation, Intentional Infliction of
Emotional Distress, Negligent Infliction of Emotional Distress,
Abuse of Authority, Negligence, Strict Liability, Tortious
Interference with Contract, RICO Violations, Violations of Civil
Rights, Violations of Constitutiona l Rights, Invasion of Privacy,
Public Disclosure of Private Facts, Intimidation, Loss of
Consortium, Loss of Income, Unlawful Harassment, Unlawful
Discriminatio n, Unlawful Retaliation, Fraud, Fraudulent
Misrepresenta tion, Negligent Misrepresenta tion, and Qui Tam,
Conspiracy, Attempt, Use Criminal Violations, US Treaty
Violations, Violation of Human Rights, Cruel & Unusual
Punishment, Breach of Privilege, Breach of Attorney Work
Doctrine, Agent Liability, Vicarious Liability, B~each of Trust,
Deceit, FINPA Rules Violations, Failure to Supervise, Conversion,
Trespass to Land, Trespass to Chattels, Official Misconduct,
Perjury, Abuse of Litigation, Breach of Duty, Abuse of
Discretion, Facilitation, and Solicitation. Compl., ECF No. 1,
PageID #17-19.

                                2
    For the following reasons, Nagel's in forma

pauperis application is DENIED and this action is

DISMISSED with prejudice as frivolous and for failure

to state any colorable claim for relief, pursuant to 28

U.S.C.   §§   1915(e) (2) and 1915A(a).

                     I.   STATUTORY SCREENING

    The court is required to screen Nagel's claims

pursuant to 28 U.S.C.     §§   1915 (e) (2) and 1915A(a).

Claims that are frivolous, malicious, fail to state a

claim for relief, or seek damages from defendants who

are immune from suit must be dismissed.         See Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

    A complaint must "contain sufficient factual

matter, accepted as true, to state a claim to relief

that is plausible on its face."        Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)      (internal quotation marks

omitted); Simmons v. Navajo Cty., Ariz., 609 F.3d 1011,

1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588

F.3d 1218, 1235 (9th Cir. 2009).

    The court may dismiss a claim as frivolous when it

is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless.

                                 3
Neitzke v. Williams,    490 U.S. 319, 325, 327 (1989);

Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

1984).     A claim is legally frivolous when it lacks an

arguable basis in law or in fact.       Neitzke,   490 U.S. at

325.     A complaint lacks an arguable basis in fact when

"the facts alleged are clearly baseless, a category

encompassing allegations that are fanciful,        fantastic,

and delusional."     Denton v. Hernandez, 504 U.S. 25, 33

(1992) .    The critical inquiry is whether a claim,

however inartfully pleaded, has an arguable legal and

factual basis.     See Jackson v. Arizona, 885 F.2d 639,

640 (9th Cir. 1989), superseded by statute as stated in

Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000)

("[A]    judge may dismiss [in forma pauperis] claims

which are based on indisputably meritless legal

theories or whose factual contentions are clearly

baseless."); Franklin, 745 F.2d at 1227.

       Pro se litigants' pleadings must be liberally

construed and all doubts should be resolved in their

favor.     Hebbe v. Pliler,   627 F.3d 338, 342 (9th Cir.

2010)    (citations omitted).   The court must grant leave

to amend if it appears the plaintiff can correct the

                                4
defects in the complaint.     Lopez, 203 F.3d at 1130.            If

a claim or complaint cannot be saved by amendment,

dismissal with prejudice is appropriate.       Sylvia

Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th

Cir. 2013).

                    II.     DISCUSSION

    Nagel's pleading consists of forty-nine pages and

fifty-one causes of action.       Nagel's claims, however,

are largely incoherent and completely conclusory.            He

vaguely alleges prosecutorial misconduct,

misrepresented evidence regarding an unidentified

arrest, fraud, conspiracy, and a possible eviction from

an apartment in New York.     He claims unidentified

Defendants in New York and Florida tried to murder him

to fraudulently collect survivor benefit funds.         He

refers indiscriminately to his family members,

attorneys, police officers, social workers, and judges

located in New York, Florida, California, and outside

of the United States, without any explanation regarding

their connection to his claims.       In short, Nagel's

Complaint is incomprehensible and it is impossible to

find that venue exists in the District of Hawaii.

                              5
Nagel's Complaint is DISMISSED as legally frivolous and

implausible on its face, and for failure to state any

claim upon which relief can be granted.         Twombley,   550

U.S. at 570.

    Nagel filed four other actions in the District of

Hawaii on or within days of the date that he commenced

this action. 4   This Court has reviewed the pleadings in

these actions and finds that they are equally

incoherent, fantastical, and conclusory, with no

apparent connection to Hawaii.       In light of the

decision herein, review of Nagel's other recently filed

actions in this court, and review of Nagel's actions

filed in other federal district courts, 5 this Court is

convinced that granting Nagel leave to amend is futile

and this dismissal is with prejudice.




     4
       See Nagel v. Janvier, No. 1:19-cv-00111 DKW-RT; Nagel v.
425 Park South Tower Corp., et al., No. 1:19-cv-00112 LEK-KJM;
Nagel v. Warren, et al., No. 1:19-cv-00113 LEK-RT; Nagel v.
Hilton, et al., No. 1:19-cv-00123 DKW-RLP.
     5
       See e.g., Nagel, et al. v. United States, et al., No.
1:18-cv-02326 UNA (D.C.D.C. Nov. 19,2018) (dismissing non-
prisoner action as frivolous); Nagel, et al. v. City of New York,
et al., No. 1:18-cv-02454 (D.C.D.C. Nov. 14,2018) (dismissing
non-prisoner action as frivolous); Nagel, et al.  v. Nagel, et
al., No. 1:18-cv-20623 (S.D. Fla. Feb. 20, 2018) (dismissing
prisoner action for failure to state a claim) .

                                6
                           III.    CONCLUSION

     This action is DISMISSED with prejudice and Nagel's

Application to Proceed In Forma Pauperis is DENIED.

Unless overturned on appeal, this dismissal may count

as a strike pursuant to 28 U.S.C.              §   1915(g).        The Clerk

of Court shall close the file and terminate this

action.     The Court will entertain no further filings in

this action beyond processing a notice of appeal.

      IT IS SO ORDERED.

     DATED: March 19, 2019, Honolulu, Hawaii.




Nagel v. Diaz, et al., No. 1:19-cv-000110 HG-RT; Scrng '19 Nagel




                                      7
